DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2019/0068348, hereinafter Nam) and in view of Chen et al (US 2020/0037230, hereinafter Chen, claiming priority date of provisional application 62/702,923).

Regarding claim 1, Nam discloses a method of receiving data by a user equipment (UE) in a wireless communication system, the method comprising: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for receiving a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), wherein, based on a resource allocation of the PDSCH overlapping with SS/PBCH block transmission, the PDSCH is not received on a resource region overlapping with the SS/PBCH block transmission (UE applies rate matching around the SS blocks and UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089]),	the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  Chen discloses a number of N SSB candidates are assigned to each SSB index, Para [0075], all candidates in an index group have the same spatial relation, Para [0082] and SSB transmission in unlicensed frequency bands, Para [0064] or see pages 1, 6, 7 and 11 of provisional application 62/702,923.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in order to provide increased opportunities for SSB transmission  for the UE when using unlicensed spectrum, where the UE may fail to receive the SSB due to interference on the unlicensed spectrum.  
Regarding claims 2, 6, 10, 14, 18 and 22, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, wherein based on the resource allocation of the PDSCH not overlapping with the SS/PBCH block transmission, the PDSCH is received in all allocated resource region (UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089], if the PDSCH does not overlap with SS/PBCH then the UE will receive the PDSCH),
Regarding claims 3, 7, 11, 15, 19 and 23, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, but not wherein an SS/PBCH block is actually transmitted only in a part of the plurality of candidate SS/PBCH blocks corresponding to each SS/PBCH block index.  Chen discloses the gNB successfully transmits the SSB in first SSB candidate and not in the second SSB candidate opportunity, Fig. 23.
Regarding claim 5, Nam discloses a user equipment (UE, Fig. 3) used in a wireless communication system, the UE comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); and performing a procedure for receiving a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), and wherein, based on a resource allocation of the PDSCH overlapping with SS/PBCH block transmission, the PDSCH is not received on a resource region overlapping with the SS/PBCH block transmission (UE applies rate matching around the SS blocks and UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089]), but does not fully disclose wherein the SS/PBCH block transmission includes all candidate SS/PBCH blocks corresponding to at least one SS/PBCH block index according to the first information, and each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH blocks in Quasi-Co-Located (QCL) relationship on an unlicensed band. Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  Chen discloses a number of N SSB candidates are assigned to each SSB index, Para [0075], all candidates in an index group have the same spatial relation, Para [0082] and SSB transmission in unlicensed frequency bands, Para [0064].  
Regarding claim 9, Nam discloses an apparatus for a user equipment (UE, Fig. 3), comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); and performing a procedure for receiving a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), and wherein based on a resource allocation of the PDSCH overlapping with UE applies rate matching around the SS blocks and UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089]), but does not fully disclose wherein the SS/PBCH block transmission includes all candidate SS/PBCH blocks corresponding to at least one SS/PBCH block index according to the first information, and each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH blocks in Quasi-Co-Located (QCL) relationship on an unlicensed band. Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  Chen discloses a number of N SSB candidates are assigned to each SSB index, Para [0075], all candidates in an index group have the same spatial relation, Para [0082] and SSB transmission in unlicensed frequency bands, Para [0064].  
Regarding claim 13, Nam discloses a method of transmitting data by a base station (BS) in a wireless communication system, the method comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), wherein, based on a resource allocation of the PDSCH overlapping with SS/PBCH block transmission, the PDSCH is not received on a resource region overlapping with the SS/PBCH block transmission (UE applies rate matching around the SS blocks and UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089]),		but does not fully disclose wherein the SS/PBCH block transmission includes all candidate SS/PBCH blocks corresponding to at least one SS/PBCH block index according to the first information, and each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH blocks in Quasi-Co-Located (QCL) relationship on an unlicensed band.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  Chen discloses a number of N SSB candidates are assigned to each SSB index, Para [0075], all candidates in an index group have the same spatial relation, Para [0082] and SSB transmission in unlicensed frequency bands, Para [0064] or see pages 1, 6, 7 and 11 of provisional application 62/702,923.  
Regarding claim 17, Nam discloses a base station (BS, Fig. 2) in a wireless communication system, the BS comprising: at least one RF unit, at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), wherein, based on a resource allocation of the PDSCH overlapping with SS/PBCH block transmission, the PDSCH is not received on a resource region overlapping with the SS/PBCH block transmission (UE applies rate matching around the SS blocks and UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089]),		but does not fully disclose wherein the SS/PBCH block transmission includes all candidate SS/PBCH blocks corresponding to at least one SS/PBCH block index according to the first information, and each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH blocks in Quasi-Co-Located (QCL) relationship on an unlicensed band.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  Chen discloses a number of N SSB candidates are assigned to each SSB index, Para [0075], all candidates in an index group have the same spatial relation, Para [0082] and SSB transmission in unlicensed frequency bands, Para [0064] or see pages 1, 6, 7 and 11 of provisional application 62/702,923.
Regarding claim 21, Nam discloses an apparatus for a base station (BS, Fig. 2), the apparatus comprising: at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), wherein, based on a resource allocation of the PDSCH overlapping with SS/PBCH block transmission, the PDSCH is not received on a resource region overlapping with the SS/PBCH block transmission (UE applies rate matching around the SS blocks and UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089]),		but does not fully disclose wherein the SS/PBCH block transmission includes all candidate SS/PBCH blocks corresponding to at least one SS/PBCH block index according to the first information, and each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH blocks in Quasi-Co-Located (QCL) relationship on an unlicensed band.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  Chen discloses a number of N SSB candidates are assigned to each SSB index, Para [0075], all candidates in an index group have the same spatial relation, Para [0082] and SSB transmission in unlicensed frequency bands, Para [0064] or see pages 1, 6, 7 and 11 of provisional application 62/702,923.  

Claims 4, 8, 12, 16, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Chen and in view of Bachu et al (US 2020/0137745, hereinafter Bachu, claiming the priority date of provisional application 62/753,862).

Regarding claims 4, 8, 12, 16, 20 and 24, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, wherein the PDSCH is not received in any resource region overlapping with the plurality of candidate SS/PBCH blocks irrespective of whether an SS/PBCH block is actually transmitted in at least one of the plurality of candidate SS/PBCH blocks.  Bachu discloses SS-PBCH of some indices may not be transmitted, but the PDSCH is rate matched around those resources regardless, Para [0078] or Para [0072] of provisional application 62/753,862.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bachu in order to make further improvements if the 5G NR communication and to prevent the PHY layer from transmitting using reserved resources.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.  Applicant amends claims slightly and argues the references do not disclose the amended claims.  Applicant states if a PDSCH allocation overlaps with a SS/PBCH block transmission, then the PDSCH is not received on any resource region overlapping with the SS/PBCH block transmission, where the SS/PBCH block transmission includes all candidate SS/PBCH blocks.  Further, if the PDSCH resource overlaps with any candidate SSB, including candidates that are not transmitted, the PDSCH is not received by the UE.  Applicant argues the Chen reference discloses that if the gNB does not transmit SSB in a SSB candidate position then the gNB may transmit PDSCH in the unused SSB candidate position.  Applicant concludes this is in contrary to the limitation where the PDSCH is not received by the a UE in any resource region that overlaps with a SS/PBCH block transmission that includes all candidate SS/PBCH blocks.  			In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some of the candidate SSBs are actually transmitted and some of the candidate SSBs are not actually transmitted, page 3 of arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claim does not state that some of the candidate SS/PBCH blocks are actually transmitted and some of the candidate SS/PBCH are not actually may be transmitted in unused candidate but not definitely transmitted in the unused candidates.       					Further the Applicant has no argument against the Bachu reference.  Bachu discloses some SS-PBCH indices may not be transmitted but the PDSCH may be rated matched around those resources anyway, Para [0078].  Bachu is talking about rate-matching around non-transmitted SS-PBCH indexes but the concept is equally applicable to rate-matching around non-transmitted SS-PBCH candidates.  The PDSCH can be rate matched around resources used for transmitting a SS-PBCH regardless if the SS-PBCH is actually transmitted or not.  Chen, in one of many embodiments, can transmit the PDSCH in unused candidate positions, if the SSB is transmitted in a fixed candidate position and the UE knows it, otherwise if the SSB could be transmitted in one or more potential positions, then the PDSCH has to be rate matched around these candidate positions.  Further the independent claim does not state the PDSCH is not received on not transmitted candidate positions belonging to the same index.  The claim states the SS/PBCH block transmission includes all candidate SS/PBCH blocks corresponding to the indicated block index (if anything it sounds like SS/PBCH is transmitted in all candidate positions belong to that the same index).     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461